Citation Nr: 1007443	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-12 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to 
August 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The appellant's claim is in the jurisdiction 
of the RO in New York, New York.  In December 2009, he 
testified at a Board hearing at the New York RO.  


FINDINGS OF FACT

1.  The appellant's account of an in-service stressor has 
been corroborated by the evidence of record.  

2.  Medical evidence shows that the appellant currently has 
PTSD as a result of his corroborated in-service stressor. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating that claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
In light of the favorable decision below, the Board finds 
that any deficiency in VA's VCAA notice or development 
actions is harmless error.


Background

The appellant's service treatment records are negative for 
complaints or findings of a psychiatric disability, including 
PTSD.  At his August 1968 military separation medical 
examination, psychiatric evaluation was normal.  

The appellant's service personnel records show that he served 
in Vietnam from August 1967 to August 1968 with HHC, 15th 
Engineer Battalion, 9th Infantry Division.  His military 
occupational speciality was Turret Artillery Repairman.  He 
is the recipient of the Vietnam Service Medal, the National 
Defense Service Medal, and a Vietnam Campaign Medal.  His 
listed campaigns include the Vietnam Counter Offensive.

In June 2006, the appellant submitted a claim of service 
connection for PTSD.  In support of his claim, he submitted a 
May 2006 consultation report from a private psychologist.  It 
was noted that the appellant had presented as highly anxious, 
depressed and disturbed.  He made it clear that he did not 
like to talk about his problems, although he described 
traumatic experiences he encountered during his Vietnam 
service.  The psychologist indicated that the appellant had 
presented emotional symptoms during the interview which were 
consistent with PTSD.  

The appellant was afforded a VA psychiatric examination in 
October 2006, at which he reported that for the past two 
years, he had felt depressed with episodes of crying.  He 
indicated that he had recently undergone psychiatric 
evaluation and had been diagnosed as having PTSD.  On 
examination, the appellant reported that during his tour of 
duty in Vietnam, he had been present for the Tet Offensive.  
He also remembered vividly an episode in which he had seen 
villagers burned with Napalm.  He indicated that this 
incident had occurred while he was building Highway 1.  After 
examining the appellant, the examiner diagnosed the appellant 
as having delayed onset PTSD, related to his Vietnam 
experiences, including witnessing the burning of villagers.  

VA clinical records show that in October 2006, the appellant 
underwent initial intake in the psychiatric clinic for 
treatment of PTSD.  He was diagnosed as having PTSD due to 
his Vietnam experiences.  

In a November 2006 statement, in response to the RO's request 
for information regarding his in-service stressors, the 
appellant described two stressors.  The first stressor 
involved his experiences being trapped with his unit in the 
Saigon Hotel on the first night of the Tet Offensive.  The 
second stressor involved an incident which occurred in 
approximately November 1967.  At that time, the appellant was 
with his unit, attached to Company A, clearing the land for 
U.S. Route 1 just south of Tam Quan.  He indicated that they 
had just cleared some buildings in a village when the 
villagers turned and fired on them.  The appellant recalled 
that his unit had been accompanied by two tanks which were 
equipped with Napalm flames throwers.  The tanks turned and 
sprayed the attackers.  

In February 2008, the RO contacted the United States Army and 
Joint Services Records Research Center (JSRRC) for 
corroboration of the appellant's second stressor.  It is 
unclear why the RO did not request corroboration of his first 
stressor.  

In March 2008, JSRRC responded that they had reviewed the 
Operational Reports, Lessons Learned, for the 15th Engineer 
Battalion for the period from October 31, 1967, to January 
31, 1968.  These reports documented that the appellant's unit 
had supported the 9th Infantry Division with construction 
projects at the Bearcat Base Camp.  Additionally, these 
reports confirmed that a flame thrower platoon in HHC 
remained active in security missions and search and destroy 
missions along with infantry forces during this period.  
JSRRC noted that the report for the period ending October 31, 
1967, documented that the flame thrower platoon aided 
infantry forces in destroying three houses and had received 
light sniper fire.  The JSRRC indicated that in order to 
conduct any additional research, however, they would need 
"the most specific date possible" as well as other units 
involved.  

At his December 2009 Board hearing, the appellant provided 
credible testimony regarding his in-service stressor, 
describing the 1967 incident in great detail.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the 4th edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressors occurred.  38 C.F.R. § 
3.304(f) (2009); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the appellant 
was engaged in combat with the enemy.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of such veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f) (2009).

Where the record does not establish that a veteran engaged in 
combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, he must provide "credible supporting evidence from 
any source" that the event alleged as the stressor in 
service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 
(1997).

The Board notes that effective October 29, 2008, VA amended 
its regulations regarding service connection for PTSD by 
eliminating the requirement for evidence corroborating the 
claimed in-service stressor in cases in which PTSD is 
diagnosed in service.  See 73 Fed. Reg. 64,210 (Oct. 29, 
2008); 74 Fed. Reg. 14,492 (Mar. 31, 2009).  In this case, 
the evidence does not show, nor does the appellant contend, 
that PTSD was diagnosed in service.  Thus, this amended 
provision is not for application.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b) 
(West 2002).  Under that provision, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Analysis

The appellant seeks service connection for PTSD, secondary to 
his experiences in Vietnam.  After carefully reviewing the 
record on appeal, the Board finds that service connection for 
PTSD is warranted.  

As noted, service connection for PTSD requires:  (1) medical 
evidence diagnosing the condition in accordance with 
applicable criteria; (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).  

In this case, in light of the October 2006 VA examination 
report and clinical records, the record contains the 
necessary evidence of a diagnosis of PTSD which is linked to 
the appellant's in-service stressors.

The Board further finds that the record contains credible 
supporting evidence that the appellant's claimed in-service 
stressor occurred.  In that regard, the appellant has 
described a 1967 incident in which his unit was attacked 
after clearing a village in order to construct U.S. Route 1.  
He reports that the flame throwing tanks which were 
accompanying his unit retaliated against the enemy.  

The record in this case includes a March 2008 report from 
JSRRC confirming that the appellant's unit, the 15th Engineer 
Battalion, 9th Infantry Division, took part in construction 
projects and were accompanied by a flame thrower platoon.  
JSRRC has further confirmed that Lesson Learned reports for 
the reporting period ending October 31, 1967, documented an 
episode in which the flame thrower platoon aided infantry 
forces in destroying three houses, during which time they 
received light sniper fire.  

Although the record contains no evidence confirming the 
appellant's actual participation in this incident, the U.S. 
Court of Appeals has made clear that the corroboration of an 
alleged stressor does not require that there be corroboration 
of every detail, including a veteran's personal 
participation.  Rather, confirmation of a veteran's location 
in the general vicinity of the claimed stressful events is 
sufficient.  See Suozzi v. Brown, 10 Vet. App. 307 (1997) 
("The Secretary, in insisting that there be corroboration of 
every detail including the appellant's personal participation 
. . ., defines 'corroboration' far too narrowly."); see also 
Pentecost v. Principi, 16 Vet. App. 124 (2002) ("Although 
the unit records do not specifically state that the veteran 
was present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks.").

In this case, the service department records confirm that the 
appellant was attached to the 15th Engineer Battalion, 9th 
Infantry Division, from August 1967 to August 1968.  
Moreover, his testimony regarding his stressor is credible 
and the details of such stressor have been consistent 
throughout the course of this appeal.  The incident is 
further consistent with the circumstances of his duties.  
Given the findings of JSRRC, the Board finds that there is 
sufficient credible supporting evidence that the appellant's 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2009).  Again, in light of the medical evidence 
linking the appellant's current PTSD to his corroborated in-
service stressor, service connection for PTSD is established.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


